                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    HYUNDAI MOTOR AMERICA, INC., et al.,                  Case No. 2:17-CV-3010 JCM (GWF)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     MIDWEST INDUSTRIAL SUPPLY
                      COMPANY, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Hyundai Motor America, Inc. et al. v. Midwest
               14
                      Industrial Supply Company, case number 2:17-cv-03010-JCM-GWF.
               15
                             On March 13, 2019, plaintiffs filed a notice indicating that the parties settled the case
               16
                      pursuant to Federal Rule of Civil Procedure 68. (ECF No. 56).             Under the terms of the
               17
                      settlement-contemplated judgment on all counts in the form of a permanent injunction, damages
               18
                      in the amount of $75,000.00, and cost that the parties accrued. Id.
               19
                             On March 14, 2019, the court entered judgment, holding that plaintiffs recover from
               20
                      defendants $75,000.00 inclusive of all costs and attorney’s fees. (ECF No. 57). On March 15,
               21
                      2019, plaintiffs filed a motion to amend the judgment, arguing that the judgment is not consistent
               22
                      with the terms of the settlement. (ECF No. 58). Plaintiffs specifically assert that the judgment
               23
                      contains three mistakes: (1) it incorrectly states that the judgment is inclusive of costs; (2) it
               24
                      incorrectly states that the judgment is inclusive of attorney’s fees; and (3) it incorrectly omits a
               25
                      permanent injunction. Id.
               26
                             Good cause appearing, the court will grant plaintiffs’ motion and amend the judgment
               27
                      pursuant to Federal Rule of Civil Procedure 60(a). The court will enter an amended judgment
               28

James C. Mahan
U.S. District Judge
                1     holding (1) judgment in the amount of $75,000.00; (2) costs plaintiffs accrued through February
                2     27, 2019, (3) attorney’s fees, if the court allows any upon filing of a proper motion, and (4) entry
                3     of a permanent injunction with the terms set forth in paragraphs 1(a), 1(b), 2, 3, and 5, of the
                4     prayer for relief in the first amended complaint. Plaintiffs shall file their motion for attorney’s
                5     fees and allowable costs within fourteen days of the entry of the amended judgment.
                6            Accordingly,
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiffs’ motion to
                8     amend (ECF No. 58) be, and the same hereby is, GRANTED, consistent with the foregoing.
                9            Plaintiffs Hyundai Motor America, Inc. and Hyundai Motor Company shall file an
              10      appropriate amended judgment within ten (10) days from the date of this order awarding:
              11                 •   Judgment in the amount of $75,000.
              12                 •   Entry of a permanent injunction in accordance with the following:
              13                         o Midwest Industrial Supply Company (“Midwest”) shall not (1)
              14                             misrepresent in any way the source of origin or the nature or quality of
              15                             Midwest’s non-genuine Hyundai parts; and (2) make, manufacture,
              16                             import, use, distribute, ship, license, sell, develop, display, deliver,
              17                             advertise and/or otherwise market or dispose of Midwest’s non-genuine
              18                             Hyundai parts.
              19                         o Midwest or any of its agents or affiliates shall recall any and all products
              20                             and materials bearing, copying, reproducing, counterfeiting, or simulating
              21                             the Hyundai marks or a colorable imitation thereof.
              22                         o Midwest shall file with this court and serve upon plaintiffs within thirty
              23                             (30) days of being served with this injunction a written affidavit signed by
              24                             Midwest under oath, setting forth in detail the manner in which Midwest
              25                             complied with the injunction.
              26                         o Midwest shall not engage in further conduct which infringes the Hyundai
              27                             marks.
              28                 •   Costs plaintiffs accrued through February 27, 2019.

James C. Mahan
U.S. District Judge                                                    -2-
                1                •   Any attorney’s fees that that the court allows upon filing of a proper motion.
                2            IT IS FURTHER ORDERED that plaintiffs shall file their motion for attorney’s fees and
                3     allowable costs within fourteen (14) days of the entry of the amended judgment.
                4            DATED April 1, 2019.
                5                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -3-
